Citation Nr: 1607657	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-05 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976.

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.

In October 2015, the Veteran testified at a Travel Board hearing at the RO in Atlanta, Georgia before the undersigned.  The record was held open for 60 days.  As of this date, no additional evidence has been received or associated with the record.

Before reaching the merits of the claims, the Board must first determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issues on the title page accordingly, and has recharacterized them more broadly in order to clarify the nature of the benefits sought and ensure complete consideration of the claims.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for traumatic brain injury was raised by the record in an April 2014 statement by the Veteran.  The Veteran and his representative are advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)


FINDINGS OF FACT

1.  In a January 1977 VA rating decision claims of entitlement to service connection for back and nervous disorders, to include an immaturity reaction, were denied; the Veteran was notified of this action and of his appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year thereafter.  

2.  The evidence received since the January 1977 VA rating decision, regarding service connection for a low back disorder, is cumulative or redundant and does not raise the possibility of substantiating the claim.

3.  In a September 1998 VA rating decision, claims for entitlement to service connection for anxiety and posttraumatic stress disorder were denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement.

4.  The evidence received since the September 1998 VA rating decision, regarding service connection for an acquired psychiatric disorder, is cumulative or redundant and does not raise the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1977 VA rating decision, denying entitlement to service connection for back and nervous disorders, to include an immaturity reaction, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received since the January 1977 VA rating decision to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.103, 3.303 (2015).

3.  The September 1998 VA rating decision, regarding service connection for anxiety and posttraumatic stress disorder, is final.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 3.104, 3.156(c), 20.204, 20.302, 20.1103.

4.  New and material evidence has not been received since the September 1998 VA rating decision to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.103, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a hearing before the Board.  There is no evidence that additional records have yet to be requested.

At an October 2015 hearing the undersigned, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the undersigned gave the Veteran the opportunity to discuss his low back and psychiatric disorders while in service and since, and evidence needed to reopen the claims.  These actions supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Low Back Disorder

In the January 1977 VA rating decision, service connection for a back condition was denied because, while the December 1976 VA examination showed diagnosis of minimal recurrent lumbosacral strain by the Veteran's subjective history, no back condition was shown in the service treatment records.  The Veteran did not appeal by filing a Notice of Disagreement and no new and material evidence was received within one year of the January 1977 VA rating decision.  Therefore, the January 1977 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The additional relevant evidence received since the January 1977 VA rating decision includes private treatment records from Ridgeview Institute dated from March to April 1987; private treatment records from Peachtree Internal Medicine dated from April 1999 to November 2001; private treatment records from Family Practice of Atlanta dated from April 2011 to September 2012; VA treatment records dated from March 2006 to May 2009, December 2009 to December 2011, and October 2012 to March 2014; July 2009 and January 2012 VA examination reports; May 2009 VA Form 21-4138; and March 2012 VA Form 9.

While these records are new, they are not material because do not relate to an unestablished fact necessary to substantiate the claim on appeal.  Specifically, the private and VA treatment records and VA examination reports, to include an additional diagnosis of degenerative arthritis of the lumbar spine, show ongoing complaints and treatment and diagnosis for the already-established current disability of a low back disorder.  The January 2012 VA examination report documents the Veteran alleged his back disorder is a result of falling during physical training in 1973 while in service.  While this assertion can be construed as alleging a new theory in the case, merely presenting a new legal theory of entitlement is not new and material evidence.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Moreover, the Veteran's lay statements do not provide a nexus between a current low back disorder and service.  As such, the evidence is not new and material.

Acquired Psychiatric Disorder

In a January 1977 VA rating decision entitlement to service connection for nervous condition and immaturity reaction was denied because there was no evidence of an acquired neuropsychiatric condition.  The Veteran did not appeal by filing a notice of disagreement, and new and material evidence was not received within one year of the January 1977 VA rating decision.  Therefore, the January 1977 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

In a September 1998 VA rating decision, service connection for anxiety and posttraumatic stress disorder was denied because the evidence of record did not establish that a stressful experience occurred inservice.  The Veteran did not appeal by filing a Notice of Disagreement and no new and material evidence was received within one year of the September 1998 VA rating decision.  Therefore, the September 1998 VA rating decision is final.  Id.

The additional relevant evidence received since the September 1998 VA rating decision includes private treatment records from Family Practice of Atlanta dated from April 2011 to September 2012; an April 2014 negative response for records from Dr. A. Benjamin Eubanks for private psychiatric treatment records for the Veteran; VA treatment records dated June 1998, from March 2006 to May 2009, December 2009 to December 2011, and October 2012 to March 2014; January 2012 VA examination report; May 2009 VA Form 21-4138; March 2012 VA Form 9; October 2012 statement by the Veteran; and October 2012 lay statement from the Veteran's wife.

While these records are new, they are not material because do not relate to an unestablished fact necessary to substantiate the claim on appeal.  Specifically, the private and VA treatment records and January 2012 VA examination report show ongoing treatment and diagnosis for the already-established current disability of an acquired psychiatric disability.  The Veteran's and his wife's lay statements do not provide a nexus between the current acquired psychiatric disability and service.  Moreover, the Veteran's statements, to include at the October 2012 VA treatment session, asserting that his hearing impairment and tinnitus cause stress and anxiety, can be construed as alleging service connection on a secondary basis.  Again, merely presenting a new legal theory of entitlement is not new and material evidence.  See Ashford, 10 Vet. App. at 123.  This theory is not supported by any competent evidence linking a psychiatric disorder to either a hearing loss and/or tinnitus.  As such, this evidence, standing alone, is not new and material.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claims on appeal, thus is not new and material and these claims are not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Until the Veteran meets is threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection for a back disorder, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet.App. 463, 467   (1993).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for a low back disorder is not reopened.

As new and material evidence has not been received, the claim of entitlement to service connection for an acquired psychiatric disorder is not reopened.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


